Exhibit 10.19

TEMPLATE FORM—November 2012

FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN

Notice of Employee Nonqualified Stock Option Grant

Employee:             

Pursuant to the attached Employee Nonqualified Stock Option Agreement, you have
been granted a nonqualified stock option to purchase registered shares of Foster
Wheeler AG, a Swiss company (the “Company”) as follows:

 

Grant Date:    [November     , 2012] Exercise Price Per Share:    The greater of
         US dollars (USD) per Share or the par value of a Share (as such par
value is defined in Article 4 of the Company’s Articles of Association),
denominated in Swiss francs (CHF) on the date of delivery of the Share Total
Number of Shares Subject to this Option:                         registered
shares Type of Option:    Nonqualified Stock Option Expiration Date:    Seventh
(7th) anniversary of the Grant Date Vesting/Exercise Schedule:    So long as you
are continuously employed by the Company or any Affiliate, and except as
otherwise set forth in Section 5 of the Option Agreement, the Shares underlying
this Option shall vest and become exercisable in accordance with the following
schedule:        •    One-third of the Shares subject to the Option shall vest
and become exercisable on the first (1st) anniversary of the Grant Date;   
    •    Another one-third of the Shares subject to the Option shall vest and
become exercisable on the second (2nd) anniversary of the Grant Date; and   
    •    The remaining one-third of the Shares subject to the Option shall vest
and become exercisable on the third (3rd) anniversary of the Grant Date.



--------------------------------------------------------------------------------

Termination Period:    Following your termination of employment with the Company
and all its Affiliates, the Option may be exercised, but only as to Shares that
were vested on the date of such termination, through the Expiration Date set
forth above; provided, however, the Option may terminate as of an earlier date
in connection with certain events as set forth in the Plan and in Section 5 of
the Option Agreement.    You are responsible for keeping track of the periods
during which the Option may be exercised, including those periods that apply
following your termination of employment with the Company and all its Affiliates
for any reason. The Company will not provide further notice of such exercise
periods. Transferability:    Unless otherwise provided in the Option Agreement
or the Plan, this Option may not be transferred.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Foster Wheeler AG Omnibus Incentive Plan, provided
herewith, and the Employee Nonqualified Stock Option Agreement, attached hereto,
both of which are made a part of this document.

In addition, you agree and acknowledge that your rights to any Shares underlying
the Option vest only as you provide services to the Company or its Affiliates
over time, that the grant of the Option is not as consideration for services you
rendered to the Company or its Affiliates prior to your Grant Date, and that
nothing in this Notice or the documents attached or provided herewith confers
upon you any right to continue your employment relationship with the Company or
its Affiliates for any period of time, nor does it interfere in any way with
your right or the Company’s (or its Affiliates’) right to terminate that
relationship at any time, for any reason, with or without cause.

 

    FOSTER WHEELER AG

 

   

 

Participant     By:   Lisa Z. Wood     Its:   Controller

 

2



--------------------------------------------------------------------------------

FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN

Employee Nonqualified Stock Option Agreement

1. Grant of Option. Foster Wheeler AG, a Swiss company (the “Company”), hereby
grants to                      (“Optionee”), an option (the “Option”) to
purchase the total number of registered shares (the “Shares”) subject to the
Option, set forth in the Notice of Employee Nonqualified Stock Option Grant (the
“Notice”), at the exercise price per Share set forth in the Notice (the
“Exercise Price”), subject to the terms, definitions and provisions of the
Foster Wheeler AG Omnibus Incentive Plan (the “Plan”) adopted by the Company,
which is incorporated in this Employee Nonqualified Stock Option Agreement (the
“Option Agreement”) by reference. Unless otherwise defined in this Option
Agreement (including, for the avoidance of doubt, definition by incorporation
through Section 6 of this Option Agreement), the terms used in this Option
Agreement shall have the meanings defined in the Plan; provided, however, that
the term “Shares” as defined above shall be interpreted to refer to the specific
number of shares set forth in the Notice but shall otherwise have the meaning
set forth in the Plan. This Option Agreement shall be deemed executed by the
Company and Optionee upon execution by such parties of the Notice.

2. Designation of Option. This Option is intended to be a Nonqualified Stock
Option.

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 5 of this Option Agreement as follows:

(a) Right to Exercise.

(i) This Option may not be exercised for a fraction of a registered share.

(ii) In the event of Optionee’s death, Disability, Retirement (which, for the
avoidance of doubt and for purposes of this Option Agreement, is as defined in
the Plan), or other termination of employment, the exercisability of the Option
is governed by Section 5 below, subject to the limitations contained in this
Section 3.

(iii) In no event may this Option be exercised after the Expiration Date of the
Option as set forth in the Notice.

(b) Method of Exercise.

(i) This Option shall be exercisable by delivering to the Company a written
Notice of Exercise (containing substantially the information described in
Exhibit A hereto, and substantially in the form attached as Exhibit A, or in any
other form acceptable to the Committee) which shall state Optionee’s election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Committee in its discretion to constitute adequate delivery.
The written notice shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by payment of the Exercise Price. Swiss law requires
the execution of a specific form of exercise notice for Shares to issue out of
the conditional capital of the Company. By signing this Agreement, you appoint
the Company’s Secretary and each of its Assistant Secretaries your proxy with
the right of substitution to execute and deliver the requisite form of exercise
notice at or about the time you provide the Company a Notice of Exercise.

 

3



--------------------------------------------------------------------------------

(ii) For the sole purpose of enabling electronic trading of the awarded Shares
on the NASDAQ Global Select Market, Optionee shall assign and transfer the
awarded Shares to Cede & Co., the Nominee of the Depository Trust Company, a US
clearing agency. Such assignment and transfer shall be signed by Optionee and
shall be delivered to the Company by such means as are determined by the
Committee in its discretion to constitute adequate delivery. The foregoing
assignment and transfer will not adversely affect Optionee’s beneficial
ownership of, or ability to trade, the awarded Shares.

(iii) As a condition to the exercise of this Option and as further set forth in
Article 20 of the Plan, Optionee agrees to make adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the vesting
or exercise of the Option. Optionee may satisfy withholding tax obligations
through either (a) giving instructions to a broker for the sale on the open
market of a sufficient number of registered shares of the Company to pay the
applicable withholding tax or (b) depositing with the Company an amount of funds
equal to the estimated withholding tax liability. If Optionee fails to satisfy
such obligations in this regard, the Company may require that the Shares
otherwise scheduled to become vested on any given date be forfeited.

(iv) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of the Option unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel. This Option may not be
exercised if the issuance of such Shares upon such exercise or the method of
payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulation, including any
rule under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board, or other Applicable Laws. As a
condition to the exercise of this Option, the Company may require Optionee to
make any representation and warranty to the Company as may be required by the
Applicable Laws. Assuming such compliance, for income tax purposes the Shares
shall be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares. The Company may postpone issuing and
delivering any Shares for so long as the Company reasonably determines to be
necessary to satisfy the following:

(A) its completing or amending any securities registration or qualification of
the Shares or its or the Optionee’s satisfying any exemption from registration
under any federal or state law, rule, or regulation;

(B) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after the Optionee’s death is entitled to do so;

(C) the Optionee complying with any requests for representations under the Plan;

(D) the Optionee complying with any federal, state, or local tax withholding
obligations; and/or

(E) its compliance with the restrictions of Code Section 409A to the extent
applicable, including any regulations issued pursuant thereto, including the
Committee’s right to amend any provision of this Option Agreement, to the extent
necessary to comply with Code Section 409A.

 

4



--------------------------------------------------------------------------------

4. Method of Payment. Payment of the Exercise Price (in US dollars) shall be by
any of the following, or a combination of the following, at the election of
Optionee:

(a) cash or cashier’s check;

(b) through a cashless (broker-assisted) exercise; or

(c) a combination of paragraphs (a) and (b) immediately above.

5. Termination of Relationship; Vesting Acceleration on Certain Events.
Following the date of the Optionee’s termination of employment for any reason
(the “Termination Date”), Optionee may exercise the Option only as set forth in
the Notice and this Section 5. The Committee has the discretion to determine the
Optionee’s Termination Date for purposes of the Option. To the extent that the
Optionee is not vested in the Shares as of his or her Termination Date according
to this Section 5 or other provision of this Option Agreement, the Option shall
terminate as to unvested Shares as of the Termination Date. If Optionee does not
exercise this Option as to vested Shares prior to the earlier of the Expiration
Date of the Option as set forth in the Notice or the relevant dates specified
below in this Section 5, the Option shall terminate in its entirety. In no event
may the Option be exercised as to any Shares after the Expiration Date of the
Option as set forth in the Notice.

(a) Termination as a Result of Death or Disability. In the event of the
Optionee’s termination of employment as a result of his or her death or
Disability, any unvested Shares under the Option shall immediately become fully
vested and exercisable and all remaining Shares subject to the Option shall
remain exercisable until the earlier of:

(i) the Expiration Date; or

(ii) the one (1) year anniversary of the day the Optionee terminates employment
or service due to death or Disability.

In the event of the Optionee’s death, the Optionee’s beneficiary or estate may
exercise the vested Shares under the Option.

(b) Termination as a Result of Involuntary Termination or Resignation for Good
Reason. In the event of the Optionee’s termination of employment other than
during a Change in Control Period but as a result of his or her Involuntary
Termination or Resignation for Good Reason, Optionee may, to the extent he or
she is otherwise vested in the Option at the Termination Date, exercise such
Options and such Options shall remain exercisable until the earlier of:

(i) the Expiration Date; or

(ii) the six (6) month anniversary of the day the Optionee terminates employment
due to an Involuntary Termination or Resignation for Good Reason; provided,
however, that in the event that applicable securities law (including Section 306
of the Sarbanes-Oxley Act), a rule or listing requirement of the principal stock
exchange on which the Company’s Shares are listed, or the Company’s blackout or
stock trading policy prohibits the Optionee from trading in Shares
(collectively, a “Blackout”) during any portion of the six-month exercise
period, then the running of such six-month exercise period shall be

 

5



--------------------------------------------------------------------------------

suspended until the first date on which the Blackout is lifted by the Company as
it relates to the Optionee, or in the opinion of the Company’s legal counsel or
legal compliance officer, the Blackout no longer applies, but in no event shall
such Option be exercisable after the Expiration Date.

In the event of the Optionee’s termination of employment other than during a
Change in Control Period but as a result of the Optionee’s Involuntary
Termination or Resignation for Good Reason, the unvested portion of the Option
shall be immediately be forfeited; provided, however, that if the Optionee is a
party to an Other Agreement (as defined in this Option Agreement) and such Other
Agreement contains provisions regarding the vesting or forfeiture of stock
options upon Involuntary Termination or Resignation for Good Reason other than
during a Change in Control Period (or the substantial equivalent thereof), the
unvested portion of the Option shall vest or be forfeited in accordance with the
terms of the Optionee’s Other Agreement.

(c) Termination as a Result of Retirement. In the event of the Optionee’s
termination of employment as a result of his or her Retirement (which, for the
avoidance of doubt and for purposes of this Option Agreement, is as defined in
the Plan), the vesting of the Option shall accelerate such that Optionee shall
be vested in and able to exercise the Option as of the Termination Date as to
that number of Shares subject to the Option that equals the product of:

(i) the total number of Shares subject to the Option, times

(ii) a ratio, the numerator of which is the total number of months of employment
from the Grant Date to the end of the month in which the date of termination due
to Retirement occurs, and the denominator of which is thirty-six (36), rounded
to the nearest whole number; less

(iii) the total number of Shares in which Optionee has previously vested prior
to his or her date of Retirement.

The remaining portion of the unvested and unexercisable Option which is not
accelerated for vesting purposes shall be immediately forfeited.

Example: The following example is included merely for demonstrative purposes.

Ann is granted 1,000 Options on March 4, 2011. She will vest in her Options as
follows: (1) 333 Options on the 1st anniversary of the Grant Date, (2) 333
Options on the 2nd anniversary of the Grant Date, and (3) 334 Options on the 3rd
anniversary of the Grant Date. Ann subsequently terminates her employment by
Retirement effective August 18, 2012.

As of August 18, 2012, Ann will immediately vest in additional Shares underlying
and subject to the unvested Options equal to the amount of 167 (equal to 1,000
Options multiplied by 18 months of employment divided by 36 reduced by 333
Options previously vested).

All vested Shares subject to the Option (including those Shares under the Option
which become immediately vested and exercisable pursuant to this paragraph (c))
shall remain exercisable until the earlier of:

(A) the Expiration Date; or

(B) the thirty-sixth (36) month anniversary of the day the Optionee terminates
employment due to Retirement.

 

6



--------------------------------------------------------------------------------

The unvested portion of the Option shall be immediately forfeited.

(d) Termination for Cause. In the event the Optionee’s employment is terminated
for Cause, all unvested Shares under the Option and all unexercised, vested
Shares under the Option shall expire immediately, be forfeited and considered
null and void, and the provisions of Section 9 of this Option Agreement shall
control.

(e) Termination — General. In the event of the Optionee’s termination of
employment other than as a result of Optionee’s death, Disability, Involuntary
Termination, Resignation for Good Reason, Retirement, or Cause, Optionee may, to
the extent he or she is otherwise vested in the Option at the Termination Date,
exercise such Options and such Options shall remain exercisable until the
earlier of:

(i) the Expiration Date; or

(ii) the date which is thirty (30) days after the day the Optionee terminates
employment for reasons other than as a result of Optionee’s death, Disability,
Involuntary Termination, Resignation for Good Reason, Retirement, or Cause;
provided, however, that in the event of a Blackout during any portion of the
30-day exercise period, then the running of such 30-day exercise period shall be
suspended until the first date on which the Blackout is lifted by the Company as
it relates to the Optionee, or in the opinion of the Company’s legal counsel or
legal compliance officer, the Blackout no longer applies, but in no event shall
such Option be exercisable after the Expiration Date.

The unvested portion of the Option shall be immediately forfeited.

(f) Change in Control Acceleration. In the event of the Optionee’s termination
of employment during a Change in Control Period as a result of Optionee’s
Involuntary Termination or Resignation for Good Reason, any unvested Shares
under the Option shall immediately become fully vested and exercisable as of the
date of such termination and all remaining Shares subject to the Option shall
remain exercisable through the earlier of the Expiration Date or the date which
is three (3) years after the date of such termination of service, provided,
however, that if the Optionee is a party to an Other Agreement and such Other
Agreement contains provisions regarding the vesting or forfeiture of stock
options upon such termination during a Change in Control Period (or the
substantial equivalent of any of the foregoing) in a manner consistent with
Article 18 of the Plan, the unvested portion of the Option shall vest or be
forfeited in accordance with the terms of the Optionee’s Other Agreement.
Notwithstanding the foregoing, in connection with a Change in Control, the
Optionee shall receive the greater of the benefits provided under Article 18 of
the Plan or any such Other Agreement to which the Optionee is a party, without
duplication.

(g) Other Termination Events. Notwithstanding anything to the contrary contained
in this Option Agreement, the Option will terminate and expire immediately upon
the occurrence of the circumstances set forth in Section 11.2 of the Plan, and
the provisions of Section 9 of the Option Agreement shall control.

6. Relation of Other Agreement(s) to Option. As an express condition to
acceptance of this Option, subject to the special exception provided under
Section 5(f) of this Option Agreement (which governs a Change in Control
situation), Optionee agrees that:

(a) Except to the extent Optionee is or subsequently becomes a party to an Other
Agreement (which, for the avoidance of doubt and for purposes of this Agreement,
is as defined in the Plan), the only vesting and lapse of forfeiture restriction
provisions that govern the Option under this Option Agreement are set forth in
Section 5 of this Option Agreement;

 

7



--------------------------------------------------------------------------------

(b) To the extent that the vesting and lapse of forfeiture restriction
provisions of this Option Agreement or the Plan’s terms are inconsistent with an
Other Agreement, the provisions of Optionee’s Other Agreement shall govern and
control, subject to the special exception provided under Section 5(f) of this
Option Agreement (which governs a Change in Control situation); and

(c) Except as expressly provided in paragraph (b) above, the terms of any Other
Agreement shall in no way alter or amend, or provide additional rights or
benefits, under the Option governed by this Option Agreement.

7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him or her. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.

8. Changes in Company’s Capital Structure. Subject to any required action by the
Company’s Board and stockholders, as may be determined to be appropriate and
equitable by the Committee, to prevent dilution or enlargement of rights, the
Committee shall:

(a) adjust proportionately the number of Shares covered by the Option and the
Exercise Price for any increase or decrease in the number of issued and
outstanding registered shares resulting from a subdivision or combination of
such shares or the payment of a stock dividend or any other increase or decrease
in the number of such outstanding registered shares of the Company effected
without the receipt of consideration by the Company;

(b) if the Company is a participating corporation in any merger or consolidation
and provided the Option is not terminated upon consummation of such merger or
consolidation, modify such Option to pertain to and apply to the securities or
other property to which a holder of the number of shares subject to the
unexercised portion of this Option would have been entitled upon such
consummation; and

(c) for the avoidance of doubt, make any other adjustments, modifications,
replacements, or exchanges permitted by the Plan, including without limit, the
Plan’s Articles 18 and 19.

Notwithstanding anything to the contrary, any such actions taken by the
Committee shall be final, binding and conclusive.

9. Forfeiture Events. Upon the occurrence of any of the events set forth in
Section 11.2 of the Plan (a “Forfeiture Event”), Optionee, without any further
action by the Company or Optionee, shall forfeit, as of the first day of any
such Forfeiture Event:

(a) all rights and interest to this Option;

(b) any Shares issued upon exercise of the Option then owned by or for the
benefit of the Optionee; and

(c) any and all profits realized by the Optionee, on an after-tax basis,
pursuant to any sales or transfer of any Shares previously subject to the Option
within the six (6) month period prior to the date of such Forfeiture Event.

 

8



--------------------------------------------------------------------------------

Additionally, the Company shall have the right to issue a stop transfer order
and other appropriate instructions and other documents implementing the
above-described forfeiture to its transfer agent, Cede & Co., the depository or
any of its nominees, and/or any other person with respect to this Option and the
Shares, and the Company further shall be entitled to reimbursement from the
Optionee of any fees and expenses (including attorneys’ fees) incurred by or on
behalf of the Company in enforcing the Company’s rights under this Section 9. By
accepting this Option Grant, the Optionee hereby consents to a deduction from
any amounts the Company owes to Optionee from time to time (including amounts
owed to the Optionee as compensation as well as any other amounts owed to
Optionee by the Company), to the extent of any amounts that the Optionee owes to
the Company under this Section 9. Whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount the Optionee owes to the Company, calculated as set forth above,
the Optionee agrees to pay immediately the unpaid balance to the Company. The
Optionee hereby grants the Company a proxy on his or her behalf, and the
Optionee hereby agrees to execute any documents necessary or appropriate to
carry out the foregoing.

10. US Tax Consequences. Below is a brief summary as of the date of this Option
of certain United States federal tax consequences of exercise of this
nonqualified stock option and disposition of the Shares under the laws in effect
as of the Grant Date. THIS SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES. There may be a regular
federal (and state) income tax liability upon Optionee’s exercise of the Option.
Optionee will be treated as having received compensation income (taxable at
ordinary income tax rates) equal to the excess, if any, of the Fair Market Value
of the Shares on the date of exercise over the Exercise Price. If Optionee is an
Employee, the Company will be required to withhold from Optionee’s compensation
or collect from Optionee and pay to the applicable taxing authorities an amount
of income and employment taxes equal to a percentage of this compensation income
at the time of exercise. If Shares issued upon exercise of this Option are held
for at least one year, any gain realized on disposition of those Shares will be
treated as long-term capital gain for federal income tax purposes. Optionee is
obligated as a condition of exercise of this Option to satisfy any applicable
withholding tax obligations that apply thereto.

11. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee
regarding any questions relating to the Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Option Agreement, and, for the avoidance of doubt, in the event
this Option Agreement does not address an issue addressed by the Plan, the Plan
terms and provisions shall prevail.

12. Governing Law. The laws of the state of New Jersey, without giving effect to
principles of conflicts of law, will apply to the Plan, to the Option and the
Option Agreement (including the Notice). The Company agrees, and Optionee agrees
as a condition to acceptance of the Option, to submit to the jurisdiction of the
courts located in the jurisdiction in which the Optionee is employed, or was
most recently employed, by the Company.

13. Data Protection. Optionee acknowledges and agrees (by executing this Option
Agreement) to the collection, use, processing and transfer of certain personal
data as described in this Section 13. The

 

9



--------------------------------------------------------------------------------

Optionee understands that he or she is not obliged to consent to such
collection, use, processing and transfer of personal data. However, the Optionee
understands that his or her failure to provide such consent may affect his or
her ability to participate in the Plan. The Optionee understands that the
Company may hold certain personal information about the Optionee, including his
or her name, social security number (or other tax identification number),
salary, nationality, job title, position evaluation rating along with details of
all past awards and current awards outstanding under the Plan, for the purpose
of managing and administering the Plan (the “Data”). The Company, or its
Affiliates, will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Plan. The Company and/or
any of it Affiliates may further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These various recipients of Data may be located elsewhere throughout the world.
The Optionee authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan, including any required
transfer of such Data as may be required for the subsequent holding of Shares
subject to the Option on the Optionee’s behalf by a broker or other third party
with whom the Optionee may elect to deposit any Shares subject to the Option
acquired pursuant to the Plan. The Optionee understands that he or she may, at
any time, review Data with respect to the Optionee and require any necessary
amendments to such Data. The Optionee also understands that he or she may
withdraw the consents to use Data herein by notifying the Company in writing;
however, the Optionee understands that by withdrawing his or her consents to use
Data, the Optionee may affect his or her ability to participate in the Plan.

14. Employment Matters. The award of this Option does not form part of
Optionee’s entitlement to remuneration or benefits in terms of Optionee’s
employment with his or her employer. Optionee’s terms and conditions of
employment are not affected or changed in any way by this Option or by the terms
of the Plan or this Option Agreement. No provision of this Option Agreement or
of the Option granted hereunder shall give the Optionee any right to continue in
the service or employ of the Company or any Affiliate, create any inference as
to the length of employment or service of the Optionee, affect the right of the
Company or any Affiliate to terminate the employment or service of the Optionee,
with or without Cause, or give the Optionee any right to participate in any
employee welfare or benefit plan or other program (other than the Plan) of the
Company or any Affiliate. Optionee acknowledges and agrees (by executing this
Option Agreement) that the granting of Options under this Option Agreement are
made on a fully discretionary basis by the Company and that this Option
Agreement does not lead to a vested right to further Option awards in the
future. Further, the Options set forth in this Option Agreement constitute a
non-recurrent benefit and the terms of this Option Agreement are only applicable
to the Options distributed pursuant to this Option Agreement.

15. Tax Provisions Applicable to Non-US Persons. This Section 15 shall apply to
Optionee if he or she is resident in and/or subject to the laws of a country
other than the United States at the time of grant of this Option and during the
period in which he or she holds this Option or the Shares issued pursuant
thereto.

(a) Applicable if Optionee is not a US person (including as to UK persons):
Optionee hereby agrees to indemnify and keep indemnified the Company and any
Affiliate from and against any liability for, or obligation to pay, income tax
and employer’s and/or employee’s national insurance or social security
contributions arising on the grant of the Option, vesting of the Shares or the
exercise of the Option.

(b) Applicable if Optionee is a UK person: Where any obligation to pay income
tax or employee’s national insurance contributions or social security
contributions (any such obligation or contribution, a “Tax Liability”) arises,
the Company or any Affiliate may recover from Optionee an amount of money
sufficient to meet the Tax Liability by any of the following arrangements:

(i) deduction from salary or other payments due to Optionee; or

(ii) withholding from the issuance to Optionee of that number of Shares
(otherwise to be acquired by Optionee on exercise of the Option) whose aggregate
Fair Market Value on the date of exercise is, so far as possible, equal to but
neither less than nor more than the amount of Tax Liability.

 

10



--------------------------------------------------------------------------------

16. Severability. In the event that any provision of this Option Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Option Agreement, and this Option
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

17. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

18. Amendment of Nonqualified Stock Option. The Committee may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than as explicitly permitted under the Plan) shall be
made that would adversely affect Optionee’s rights under this Option Agreement
without his or her consent.

19. Representations. As a condition to Optionee’s receipt of this Option,
Optionee represents and warrants the following:

(a) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to accept this Option;

(b) Optionee is acquiring the Option and the Shares subject thereto for
investment only for his or her own account, and not with a view, or for resale
in connection with, any “distribution” thereof under Applicable Law;

(c) Optionee understands that neither Option nor the Shares have been registered
in all State jurisdictions within the United States, and that the exemption(s)
from registration relied upon may depend upon his or her investment intent as
set forth above;

(d) Optionee further understands that prior to any resale by him or her of the
Shares acquired upon exercise of this Option without registration of such resale
in relevant State jurisdictions, the Company may require him or her to furnish
the Company with an opinion of counsel acceptable to the Company that he or she
may sell or transfer such Shares pursuant to an available exemption under
Applicable Law;

(e) Optionee understands that the Company is under no obligation to assist him
or her in this process by registering the Shares in any jurisdiction or by
ensuring that an exemption from registration is available; and

(f) Optionee further agrees that as a condition to exercise of this Option, the
Company may require him or her to furnish contemporaneously dated
representations similar to those set forth in this Section 19.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN

Exercise Notice of Options of Foster Wheeler AG

 

Date:    [Date] From:    [Name, Address, e-mail] To:    Foster Wheeler AG    c/o
Foster Wheeler Inc.    Perryville Corporate Park    53 Frontage Road    PO Box
9000    Hampton, NJ 08827-9000

Ladies and Gentlemen,

I herewith exercise [number of options] granted to me in the Nonqualified Stock
Option Grant dated [date of award agreement] under the [name of plan] which
entitle me to [number of shares, which number should be equal to the number of
options set forth above] registered shares of Foster Wheeler AG with a par value
of [  X  ] Swiss francs (CHF).

I unconditionally subscribe for the number of registered shares as stated above
and undertake to pay the exercise price of [exercise price] US dollars (USD) per
share as stated in the respective plan and/or agreement.

I request that Foster Wheeler AG deliver [number of shares] out of its
conditional capital according to Article 5 of its Articles of Association after
the receipt of my payment and I herewith assign and transfer these shares to
Cede & Co. in its capacity as Nominee of the Depository Trust Company, New York
City, in order to and with the sole purpose of enabling the electronic trading
of the aforementioned shares on the NASDAQ Global Select Market.

 

Yours sincerely,

 

[Name]